Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 2 stands cancelled. Claims 1, 2, 5, 6, 9, 11, 30, 31, 33, 34, 37 and 45 are currently amended. Claims 1 and 3-45 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1 and 3-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 45 allowable is “acquire a three-dimensional image and a two-dimensional image of a target face, the three-dimensional image comprising first depth information of the target face and first color information of the target face, and the two-dimensional image comprising second color information of the target face: an input module configured to input the first depth information of the target face and the first color information and the second color information of the target face to the one or more neural networks; and wherein the one or more neural networks are configured to classify an expression of the target face according to the first depth information of the the first color information of the target face, the second color information of the target face, and a first parameter, the first parameter comprising at least one face expression category and first parameter data for recognizing an expression category of the target face”
Likewise claims 3-44 are allowable because they are dependents of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661